Citation Nr: 1609643	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to service connection for right foot plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

5.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In his substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge.  In response, the Veteran was informed by letter that the hearing was scheduled in May 2015.  The Veteran failed to report for the scheduled hearing.  He also did not request a postponement and has provided no explanation for his failure to attend the hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of (1) an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity; (2) an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity; and (3) an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of left foot plantar fasciitis during the appeal period.

2.  The Veteran's left foot plantar fasciitis was incurred in service.

3.  The Veteran does not have a currently diagnosed right foot disability, to include plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot plantar fasciitis have been met. 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for left foot plantar fasciitis has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision (grant of service connection for left foot plantar fasciitis), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In a timely letter dated September 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for plantar fasciitis in August 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service symptoms, and provides a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of plantar fascitis is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply to that issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left and Right Foot Plantar Fasciitis

The Veteran contends that service connection is warranted for bilateral plantar fasciitis as it first manifested in service.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's diagnosed left foot plantar fascitis was incurred in service; however, the Veteran does not have a right foot disability.  

In an April 1985 report of medical examination, conducted at service entrance, a clinical evaluation of the Veteran's feet was normal and plantar fasciitis was not noted.  As such, the Veteran was presumed sound at service entrance.  

The evidence includes service treatment records during the Veteran's period of active duty service which show numerous diagnoses and treatment for left foot plantar fasciitis.  In a February 2006 treatment record from Dr. Abramsohn (Ambulatory Foot and Ankle Associates, LLC), the Veteran underwent a left foot ultrasound.  The various views taken revealed a hypoechoic change of the plantar fascia of the left foot.  The doctor noted that the Veteran was dealing with a combination of left foot plantar fasciitis, myositis of the quadratus planti, and stress fracture of the interior surface of the calcaneus.  Diagnoses or symptoms pertaining to the Veteran's right foot were not indicated.

In a June 2006 service treatment record, the Veteran was noted to have musculoskeletal symptoms of left foot pain from plantar fasciitis and a fractured left heel.  The Veteran was not noted to have pain in the right foot or a diagnosis of right foot plantar fasciitis.  The Veteran was placed on profile from June 2006 to July 2006.  Subsequent treatment records in October 2006, April 2007, May 2007, and June 2007 continue to show diagnoses for plantar fasciitis.

In a June 2007 treatment record, it was noted that the Veteran had presented for his retirement physical.  The Veteran was noted to have a history of bilateral foot pain.  The Veteran was also noted to have a past right heel fracture and plantar fasciitis.  Although the June 2007 service separation physical examination noted a past "right" heel fracture and a history of "bilateral" foot pain, this appears to be a typographical error as previous treatment records continuously showed only a left heel fracture. Left foot pain, and left foot plantar fasciitis.  

The Veteran filed his claim for service connection for plantar fasciitis in July 2008, approximately one year after service separation.  Post-service treatment records reflect continued diagnoses of plantar fasciitis.  See VA treatment records dated July 2007 to June 2009. 

The Veteran was afforded a VA examination in August 2008.  During the evaluation, the Veteran reported that he developed onset of left foot pain after intense physical training in December 2005.  After the incident, the Veteran stated that he was seen by a physician in December 2005 and was provided x-rays of his left foot and had a cast placed on the left foot for the next six weeks.  He was
prescribed pain medication and was placed on light duty assignment for the six-week period.  He stated that after the cast was removed he was started on physical therapy three times a week for the next four weeks.  After physical therapy was completed, he was returned back to full duty assignment until his discharge
from the service in July 2007.  The Veteran reported that he continued to have pain in the left foot since discharge.  The Veteran denied pain in the right foot.  The examiner performed a physical examination of the Veteran's feet, and despite subjective complaints, the examiner stated that there was no evidence to support a diagnosis of bilateral plantar fasciitis.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's left foot plantar fascitis was incurred in service.  The Veteran complained of left foot pain in service and was diagnosed with left foot plantar fascitis in 2006.  After service separation, the Veteran continued to have left foot pain and diagnoses of plantar fasciitis.  See VA treatment records dated July 2007 to June 2009.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  

Although the August 2008 VA examiner opined that there was no objective evidence to support a diagnosis of plantar fasciitis, the Board finds that the Veteran had a diagnosis of left foot plantar fasciitis within the appeal period as he filed his claim for service connection in July 2008.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for left foot plantar fasciitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the Veteran's right foot, the Board finds that, although the Veteran reported a history of bilateral foot pain in his June 2007 retirement physical, service treatment records consistently note that the Veteran's plantar fascitis was to the left foot as a result of the left heel fracture and subsequent treatment.  Further, although the June 2007 treatment record during the service separation physical noted a past "right" heel fracture, this appears to be a typographical error as previous treatment records continuously showed only a left heel fracture.  Moreover, after service, the Veteran specifically denied pain in the right foot.  See August 2008 VA examination.

In sum, the evidence does not support a current diagnosis of right foot plantar fasciitis.  As such, the Board finds that the Veteran does not have a current disability of the right foot.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right foot plantar fasciitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left foot plantar fasciitis is granted.

Service connection for right foot plantar fasciitis is denied.



REMAND

Ratings for Hypertension and Carpal Tunnel Syndrome

The Veteran was last afforded VA examinations regarding his hypertension and carpal tunnel syndrome disabilities in 2012.  The most recent private treatment records are dated in August 2009.  

In a February 2016 written brief presentation, the Veteran's representative stated that the Veteran had been receiving ongoing treatment for the hypertension and carpal tunnel syndrome disabilities and that these records would "very likely be crucial to the appropriate adjudication of the veteran's claims."  As a result, the representative asked that the Board remand the issues in order to obtain recent treatment records and to obtain new medical examinations.  

As it appears that there are outstanding treatment records addressing the Veteran's disabilities, the Board finds that a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment he received regarding his hypertension and carpal tunnel syndrome disabilities.

2.  After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the record.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

3.  Obtain any of the Veteran's VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.

4.  If, and only if, any evidence added to the claims file deems it necessary, schedule the Veteran for appropriate VA examinations to determine the current severity of his hypertension and carpal tunnel syndrome disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

5.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


